Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 3/23/2022. Claims 2, 8 and 11 has been canceled; claims 1, 9, 12, 13, 18 and 19 have been amended.
Accordingly claims 1, 3-7, 9, 10, 12-21 are pending.

Allowable Subject Matter
Claims 1, 3-7, 9, 10, 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 19 is the inclusion of the limitation 
“…wherein the sub-pixel further comprises a light shielding portion, and an orthographic projection of the light shielding portion on the base substrate is located between an orthographic projection of the data line on the base substrate and an orthographic projection of the pixel electrode on the base substrate, wherein the light shielding portion and the pixel electrode are located in the same layer, and the data line and the common electrode line are located in the same layer; and wherein a distance between the first slit and the data line is larger than a distance between the second slit and the common electrode line, and a distance between the first side surface of the pixel electrode and the data line is larger than a distance between the second side surface of the pixel electrode and the common electrode line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 19. Claims 3-7, 9, 10, 12-18 and 20-21 are also allowed due to their virtue of dependency.
Lim et al. US 2008/0186440 in view of Cai et al. US 2019/0051667 and Cho US 2009/0135117 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871